Citation Nr: 0208271	
Decision Date: 07/23/02    Archive Date: 07/29/02	

DOCKET NO.  97-34 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from February 1965 to 
August 1965. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that a previously 
disallowed claim for service connection for a left foot 
disability had been reopened by submission of new and 
material evidence but denied the service connection claim on 
the merits, holding that the evidence of record did not show 
that the veteran incurred a chronic left foot disability in 
service.  The veteran subsequently relocated to West 
Virginia, and his file is currently under the control of the 
VA Regional Office in Huntington, West Virginia, (hereinafter 
RO).  

The veteran testified at a Board hearing held at the RO 
before the undersigned in March 2000, in connection with his 
appeal.  Thereafter, in August 2000, the Board entered a 
decision which held that a prior RO rating decision of June 
1978 denying service connection for a left foot disorder was 
final, that the claim had been reopened by submission of new 
and material evidence since the June 1978 rating decision, 
and that the claim of entitlement to service connection for a 
left foot disorder was well grounded.  Notwithstanding the 
RO's finding that new and material evidence had been 
submitted, the Board adjudicated the new and material 
evidence issue to comply with the requirements of Barnett v. 
Brown, 8 Vet. App. 1 (1995) (questions of jurisdiction are 
always before the Board, and the Board is under a legal duty 
to determine whether new and material evidence has been 
submitted, regardless of the RO's action.)  Upon finding that 
the case had been reopened, the Board remanded the merits of 
the well-grounded claim to the RO for further evidentiary 
development, including the procurement of records and a VA 
orthopedic examination, and for readjudication in light 
thereof.  The RO subsequently confirmed its prior denial of 
service connection, and the case has been returned to the 
Board for further review on appeal.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  The veteran sustained an injury to the left foot in 
service which did not result in chronic residual disability.

3.  A preponderance of the competent evidence of record 
establishes that the veteran does not currently have a left 
foot disability which had its onset during service or is 
related to service.


CONCLUSION OF LAW

A left foot disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(b) (2001); 66 
Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Factual Background

On examination in February 1965 for enlistment in military 
service, the veteran filled out a report of medical history 
in which he denied having or ever having had foot trouble.  
Examination of the feet was reported as normal.  Service 
medical records show that in March 1965 the veteran was seen 
at a dispensary for a complaint of pain in the instep of his 
left foot after an enlisted man stepped on the foot.  
Examination showed swelling over the 1st and 2nd proximal 
metacarpal heads.  In March 1965 the veteran was seen at a 
dispensary with complaints of foot pain which had been 
present for four months.  It was reported that an X-ray taken 
"then" had apparently shown an old chip fracture.  
Examination showed residual pain in the arch on weight 
bearing.  It was recorded that a podiatry appointment was 
needed and that X-rays were ordered.  An X-ray taken in July 
1965 showed a slight pes cavus deformity of the left foot.  
No "coaliation" (sic) was seen and there was no evidence of 
osseous abnormality.  A typed copy of a report of medical 
history prepared in connection with an examination for 
discharge in August 1965 contains a typed X in the "yes" box 
inquiring as to whether the veteran had or had ever had foot 
trouble.  The X was crossed out in ink, and a handwritten X 
was written in the "no" box.  Examination of the feet was 
reported as normal.  

The veteran's original claim for service-connected disability 
benefits was received in April 1978.  A severe sprain of the 
left foot was listed among the disorders for which service 
connection was claimed.

A March 1978 statement from W. Grigoliet, M.D., relates that 
his office records did not indicate that the veteran had been 
treated in 1965 but that he had been seen in December 1967 
because of left foot pain, at which time he was considered to 
have causalgia as well as sympathetic dystrophy of the bones 
of the left foot.  

VA outpatient medical records show that in September 1977 the 
veteran was seen for complaints of pain in the left foot.  
The veteran related that his knee had given way, causing him 
to "sit" on the left foot with immediate pain in the lateral 
left foot.  There was some swelling over the base of the 5th 
and 4th metatarsals and motion was limited by pain.  The 
ankle mortise was intact.  There was tenderness but no 
discoloration.  The veteran was unable to bear weight.  There 
was questionable ligamentous stability in the lateral 
ligaments of the foot.  An X-ray of the foot showed soft 
tissue swelling with no evidence of fracture or dislocation.  
The clinical assessment was sprain.  The veteran was seen 
again four days later and swelling and marked pain over the 
proximal metatarsals were noted.  The veteran was referred 
for orthopedic consultation, where it was noted that there 
was ligamentous laxity.  He was told to return two weeks 
later.  At that time the ankle and arch were noted to be 
improved.  

The veteran underwent a VA orthopedic examination in May 
1978.  He stated that if he stepped hard on the left foot it 
would turn black and he complained of a knot on the top of 
the foot.  He stated that he had a burning feeling in the 
foot at all times.  On examination he walked with a moderate 
limp favoring the left side.  On examination he held the left 
foot slightly inverted.  Examination revealed no gross 
swelling, deformities or abnormalities of the left foot.  The 
veteran complained of tenderness to pressure over the 
internal and external malleolus and over the lateral aspect 
of the foot.  Plantar flexion and dorsiflexion were mildly 
restricted, and inversion and eversion were complete.  An X-
ray of the ankle and foot showed no arthritis or deformity.  
The pertinent diagnosis was no orthopedic disease of the left 
foot.  

By a rating decision of June 1978, the RO denied service 
connection for a left foot disorder.  A communication from a 
Member of Congress was accepted as a notice of disagreement 
and a statement of the case was issued, but the veteran did 
not perfect his appeal by filing a timely substantive appeal 
(VA Form 1-9 or equivalent).

Records from a number of private medical providers were 
received in August 1978 in connection with a claim for 
pension.  Records from Harford Memorial Hospital dated in 
September 1969 show that the veteran had difficulty walking 
due to pain in the left foot.  It was reported that he had 
been injured at work.  There was a cut over the skin of his 
left Achilles tendon.  A left lumbar sympathectomy was 
performed.  The operative report stated that the veteran had 
suffered an injury to the left lower extremity which resulted 
in persistent causalgia and that a left lumbar sympathectomy 
had been advised for several years.  The discharge summary 
stated that he had sustained an "almost trivial" injury to 
the left foot at work but that, "as so frequently can happen, 
the extreme degree of discomfort did not agree with the X-ray 
findings."  The veteran had developed demineralization from 
disuse atrophy of the left foot and assumed an abnormal gait.  
Records from Union Memorial Hospital show that in July 1971 
the veteran underwent a spinal fusion from L5 to the sacrum 
as a result of spondylolisthesis manifested in part by left 
leg pain.  A December 1965 accident involving a forklift was 
noted.

The veteran underwent a VA orthopedic examination in October 
1978.  It was reported that he had undergone a lumbar fusion 
and left lumbar sympathectomy in 1968 with a residual left 
leg limp.  There was numbness in the left leg and difficulty 
walking.  His complaints included a feeling like a jamming 
nail in the left foot starting in the foot and coming up the 
whole leg.  He walked with a peculiar markedly limping slow 
gait with internal rotation and inversion of the left foot.  
He walked in bare feet on the lateral edge of the left foot 
with the foot inverted.  No deformities of the feet in the 
supine position were noted.  There was no restriction of 
ankle or foot motion.  There was no diagnosis pertaining to 
the left foot.  

The veteran was hospitalized at a VA hospital in May and June 
1980.  It was reported that he had injured his left foot in 
drill formation in 1965 and that, aside from soft tissue 
injuries, no treatable cause for continued swelling and pain 
was found.  It was reported that over the ensuing years, the 
pain had spread to involve the left knee and kneecap, both 
hips, the back and upward into the left shoulder and right 
shoulder.  During the hospitalization the veteran was given 
treatment for pain control.  The final diagnoses were status 
post soft tissue injuries to the left foot with swelling and 
pain residuals since 1965, and chronic benign pain syndrome 
secondary thereto.

A special VA orthopedic examination was performed in June 
1981 for compensation purposes.  The veteran claimed that his 
left foot was swollen all the time because there was a gland 
in his foot that was blocked up.  He claimed that the bones 
in his left foot were sore all the time.  He claimed that the 
foot would get weak and that sometimes he fell while walking.  
It felt like a nail sticking in his foot.  On examination 
there was a moderate limp favoring the left side.  The 
veteran was wearing a below-the-knee elastic stocking on the 
left leg.  There was moderate inversion of the foot with 
moderate pes cavus.  Examination of the left foot revealed no 
swelling, edema or gross abnormalities.  X-ray examination of 
the left foot was negative.  The pertinent diagnosis was pes 
cavus of the left foot with inversion.  

VA outpatient treatment records dated from 1978 through 1992 
show extensive treatment for degenerative joint disease of 
the back with radiculopathy into the lower extremities.  The 
records also show treatment for peripheral vascular disease 
involving the left lower extremity.  In July 1992 the veteran 
was issued a shoe lift for his left foot.  

In March 1997 the veteran requested service connection for 
his left foot, stating that he had obtained new and material 
evidence.  Included with the request were statements dated in 
February 1997 from the veteran's sister, his mother, and R. 
D. Keyes to the effect that when the veteran returned from 
service he had problems with his feet such as discoloration 
and swelling and had difficulty walking.  

In November 1998, the veteran submitted a statement from his 
uncle and a second statement from his sister to the same 
effect.

In a March 1999 statement, the veteran stated that the 
changes on the August 1965 report of medical history prepared 
at discharge were made by the officer who signed the form.  
He related that the officer had advised him that if he 
"wanted out" of the military, these changes would have to be 
made.  

The veteran was hospitalized by the VA in November 1995 for 
surgery involving the lumbar spine.  At admission his 
complaints included constant low back pain with bilateral 
anterior thigh burning and radicular pain to the left great 
toe, with shooting pain down the posterior left leg.  The 
veteran was rehospitalized from November 1995 to January 
1996.  It was recorded that he had had a footdrop on the left 
for several years.

At the March 2000 travel board hearing, the veteran testified 
that the injury in service occurred when he was standing in 
formation and a piece of paper blew across and landed at his 
feet.  When he bent down to pick it up, the sergeant said 
"freeze" and indicted that he wanted every [person] in the 
formation "on it".  The other soldiers piled on to him 
while he was in a kneeling position with one foot underneath 
him and he ended up as the low man in the pile.  He stated 
that he was not allowed to go to the infirmary until he got 
to Fort Gordon, where the doctor wrote up an order giving him 
light duty but a sergeant instead put him on guard duty and 
KP even though his leg was swollen and he was on crutches.  
He testified that when he went to the VA in December 1966 he 
had reported that he was going to Dr. Palmer, Dr. Hudson and 
Dr. Human for his foot but was told that it was not worth 
filing a claim.  He described current swelling of the foot 
and stated that the ankle gave way when he walked, claiming 
that this was due to the injury in service.  He claimed to 
have had constant problems with the foot ever since service.  
He expressed the belief that his problems were a direct 
result of what happened to him in service.  The veteran 
submitted additional evidence into the record at the hearing, 
all of which was already of record in the claims file.

Pursuant to the Board remand, additional VA outpatient 
treatment records covering the period from March 1998 to July 
2000 were received from several VA medical facilities from 
which the veteran had received treatment.  The treatment was 
for a number of disorders, including the lumbosacral spine.  
Also received was a private progress note from B. Lafferty, 
D.O., showing that the veteran was seen for complaints of 
left leg pain.  The pertinent assessments were mild left 
lower extremity venostasis and neurovascular abnormality 
secondary to left lower extremity sympathectomy.  Treatment 
for vascular disease was prescribed.

The veteran underwent a VA examination in March 2001 pursuant 
to the Board remand.  He stated that upon returning to duty 
on crutches after receiving treatment for his left leg, the 
first sergeant threw the crutches in a garbage pit and made 
him complete a 20-mile forced march.  He stated that he was 
not allowed to go back to sick call again.  He related that 
he had been a mechanic until 1978, when he had some type of 
occlusion to the arterial supply of the left lower extremity 
for which he was operated on.  On examination the veteran 
walked on forearm crutches with a footdrop brace on the left 
ankle and an elastic stocking below the left knee.  The left 
foot had a higher arch than normal, as compared to the right.  
There was some rubor of the distal left foot and toes, 
particularly the big toe.  On walking without the footdrop 
brace, the left foot turned inward and there was some 
footdrop.  He could dorsiflex the left foot about 5 degrees, 
with normal being about 20 degrees.  X-rays showed minimal 
hallux valgus deformity of the left foot.  Otherwise, no 
significant abnormalities were noted.  The diagnosis was 
vascular insufficiency to the left lower extremity and foot 
secondary to arterial occlusion.  The report contains the 
following language:

I do not think that the "pile on" injury, 
which allegedly occurred in the service, 
was of any severity in reference to his 
foot.  The patient, immediately following 
this alleged injury, according to the 
patient, had his crutches taken away from 
him, and he was ordered on a 20-mile 
forced march, which he completed.  His 
present foot disorder seems to be of a 
vascular nature and not secondary to 
trauma.  

As to the pes cavus deformity, I cannot 
find in his C-File the X-ray examination 
said to show pes cavus deformity.  
Although he does have a higher arch on 
the left than on the right, I do not 
think it is of any significance.  X-ray 
of his feet at this hospital on 3-13-01 
reported a "normal right foot."  No 
mention was made of pes cavus.

The RO subsequently referred the file back to the examining 
facility for further comments based on documents that the 
examiner had indicated he was unable to find.  In an addendum 
dated in February 2002, a reviewing physician indicated that 
he had reviewed the entire file as it related to the 
complaint of foot problems, including the documents that the 
prior examiner could not find.  He indicated that he found no 
reason to add to the March 2001 report and recommended that 
it stand as written.  

II.  Analysis

Preliminary Matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  The VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  In this case, 
the veteran has been advised of his right to submit relevant 
medical evidence in support of his appeal.  He has, in fact, 
submitted such evidence on numerous occasions, and this 
material has been reviewed by both the RO and the Board.  The 
applicable law and regulations and the basis for the denial 
of the service connection claim were fully set forth in the 
statement of the case and supplemental statement of the case.  
The Board's August 2000 decision remanding the case to the RO 
explained the need for further evidence demonstrating whether 
the veteran's current left foot disorder was etiologically 
related to the foot injury in service.  In addition, while 
the case was in remand status, the RO explained to the 
veteran in detail, in a letter dated September 27, 2001, the 
requirements of the VCAA and the evidence necessary to 
substantiate his service connection claim.  The letter 
further explained which evidence would be obtained by the VA, 
which evidence would be required from the veteran, and which 
information would be required from the veteran in order for 
the VA to assist him further.  The letter fully satisfies the 
notification requirements of the VCAA.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).  In the 
aggregate, these documents are adequate to apprise the 
veteran of the evidence necessary to substantiate his claim.  

The VCAA and its implementing regulations require that VA 
assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA has developed the relevant evidence in this 
case to the extent reasonably possible.  All medical 
treatment records identified by the veteran have been 
obtained and reviewed.  The veteran has received extensive 
outpatient and hospital treatment at VA facilities, and all 
documentation pertaining to such treatment has been obtained 
for the claims file.  In addition, the RO has made extensive 
efforts to assist the veteran in obtaining records relating 
to examination and treatment received during the critical 
period immediately after the veteran's discharge from 
military service.  These physicians include Dr. Palmer, Dr. 
Grigoliet, Dr. Pierponte, Dr. Brendle, Dr. Heuma, and Dr. Im.  
It appears that most, if not all, of these physicians are now 
deceased; in any event, their records are unavailable and no 
further efforts to locate them would have a reasonable chance 
of success.  The veteran has pointed to no additional records 
which would serve to clarify the medical issues involved in 
the appeal, nor has the Board identified any from the record.  
Pursuant to the Board's remand, the veteran underwent a VA 
orthopedic examination for the express purpose of obtaining a 
medical opinion as to whether there was a relationship 
between current foot disability and military service.  It 
does not appear from the record that further attempts to 
develop the relevant evidence would have any reasonable 
possibility of further substantiating the claim.  

Accordingly, the Board is satisfied that VA has met its 
statutory obligations under the VCAA and that no further VA 
assistance or notification to the veteran is required.  

Legal criteria  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West Supp. 2001).  If 
the disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including arthritis, are presumed by 
law to have been incurred in service if shown to have been 
manifest to a degree of 10 percent or more within one year 
following the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

Discussion  

The veteran contends that his current disability of the left 
foot is related to an injury received in service when other 
servicemen piled on top of him to retrieve a piece of paper.  
He maintains that he has had continuous problems with the 
foot since that incident which has been exacerbated by 
postservice injuries.

Service medical records corroborate the veteran's account of 
a foot injury to the extent that they contain a notation of 
foot pain which resulted from the foot's being stepped on, 
followed by swelling over the first and second metatarsal 
heads.  The veteran was referred for X-rays, the report of 
which is not on file, but there is no reference to crutches 
or assignment to light duty.  The veteran was seen for 
continuing complaints four months later, in July 1965, at 
which time there was no objective evidence of abnormality 
other than pain on weight bearing and X-rays were within 
normal limits.  Examination at discharge was negative for 
objective evidence of residuals of the injury and is 
conflicting as to the continuation of subjective complaints.  
The fact that the typed X on the medical report at discharge 
was crossed out and reentered to indicate no current foot 
problems tends to corroborate the veteran's allegation that 
the initial report was changed, but there is nothing to 
substantiate the allegation that a report showing an absence 
of current complaints was necessary in order for the veteran 
to get his hardship discharge.  However, assuming but not 
conceding that the veteran's account is correct, the absence 
of objective manifestations of foot disability on the 
examination is a persuasive indication of the absence of foot 
disability at that time, regardless of the presence or 
absence of subjective complaints on the report of medical 
history.  The Board must therefore find that any residuals of 
the foot injury in service were not chronic in nature.  

In the absence of chronic residuals in service, service 
connection can be granted if it is shown that the veteran has 
a current foot disability and that such disability is related 
to service.  Continuity of symptomatology is required where 
chronicity in service is not shown.  38 C.F.R. § 3.303(b) 
(2001).  

The evidence pertaining to continuity of symptomatology 
includes a March 1978 statement from Dr. Grigoliet, from whom 
the veteran claims to have received treatment for his foot, 
and who related that the veteran had not been treated in 1965 
but had been seen in 1967 because of causalgia and 
sympathetic dystrophy of the left foot. Dr. Grigoliet was the 
admitting physician when the veteran was hospitalized in 
September 1969 at the Harford Hospital, at which time he 
explained that the veteran had developed demineralization and 
disuse atrophy of the foot and had assumed an abnormal gait 
after an "almost trivial" injury to the left foot at work.  
The reports do not support the notion that the veteran had 
continuing symptoms due to the injury in service.  They 
instead establish that doctors attributed the current 
symptoms to medical conditions of postservice onset.  
Postservice medical records also show that the veteran has 
had pain and abnormality in the left foot as a result of a 
lumbar spine disability and vascular disease.  As early as 
1971, as documented in the present record, there was 
radiating pain into the left lower extremity.  The low back 
pain was attributed to a forklift accident in December 1965.  

The veteran did not file his original claim for service 
connection for a left foot disability until 1978, nearly 13 
years after discharge from service.  A veteran's delay in 
asserting a claim can constitute negative evidence which 
weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 
365 (1992).  The veteran underwent a VA examination in May 
1978 in connection with that claim, but no orthopedic disease 
of the left foot was found.  The extensive foot complaints 
presented by the veteran at that time, as well as the limp 
favoring the left side, were clearly considered to result 
from disability of the back.  Subsequent postservice medical 
records show that the veteran has severe disability involving 
the left foot and left lower extremity, but the record is 
unequivocal in attributing his impairment to radiculopathy 
associated with his nonservice-connected low back disorder 
and to peripheral vascular disease.  

As evidence of chronic residuals of the injury in service, 
the veteran has submitted a number of copies of a hospital 
summary pertaining to an admission to a VA hospital in May 
and June 1980 which contains a final discharge diagnosis of 
status post soft tissue injuries to the left foot with 
residual pain and swelling since 1965.  This evidence is 
favorable to the veteran's claim and must be accepted as 
probative unless it is deemed to be outweighed by other 
evidence of record.  The Board is obligated to consider the 
probative value of all favorable medical evidence.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law is well established that where a claim involves 
issues of medical fact, such as causation or diagnosis, 
competent medical evidence is required.  By contrast, lay 
assertions regarding medical matters such as diagnosis or 
etiology of a disability have no probative value since lay 
persons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Caluza v. Brown, 7 
Vet. App. 498 (1995); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997); Rose v. West, 11 Vet. App. 169 (1998); McManaway 
v. West, 13 Vet. App. 60 (1999); Voerth v. West, 13 Vet. App. 
117 (1999).  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, see Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (A 
lay person can testify to an event in service, or as to the 
visible symptoms or manifestations of a disease or 
disability.)  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in evaluating the probative value of 
medical evidence:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  However, the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri , Id.  The Court has consistently 
declined to adopt a rule that accords greater weight to the 
opinions of treating physicians.  Winsett v. West, 11 Vet. 
App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993).  

The diagnosis established during the May and June 1980 
hospitalization was clearly based upon information received 
from the veteran himself and there is no indication that the 
physician who made the diagnosis had access to the veteran's 
complete file.  Regardless of the basis for the diagnosis, 
the report contains no discussion of the other medical 
conditions which clearly contributed to pathology involving 
the foot.  To that extent, the opinion conflicts with the 
overwhelming weight of the record, which attributes 
postservice foot complaints to the spine disability and 
peripheral vascular disease.

The veteran has also submitted the statements of several 
family members, and that of a friend, who relate that when 
the veteran returned from service he experienced pain and 
swelling of the foot as well as discoloration and cramping.  
Those findings are not documented in the clinical record.  
But even if the statements are deemed credible to the extent 
of establishing the presence of those symptoms immediately 
after the veteran's return from service, they are not 
sufficient by themselves to establish continuity of 
symptomatology to the present time.  The veteran sustained an 
injury to the left foot in a foot accident later in 1965, and 
later developed foot impairment associated with low back and 
peripheral vascular pathology.  Acceptance of the statements 
as evidence that the reported symptoms existed immediately 
after service is insufficient, in light of the total record, 
to support a finding that subsequent pathology involving the 
foot was related to service.  

Likewise, the veteran has presented testimony concerning an 
inservice injury to his left foot and subsequent 
manifestations thereof.  While his testimony is considered 
credible insofar as he has described symptoms and his belief 
in the merits of his claim, as a lay person, he is not 
competent to offer a medical opinion or diagnosis.

To further clarify the question of whether any of the 
veteran's current foot pathology is related to service, the 
veteran underwent a VA examination in March 2001 which 
resulted in a medical determination that the current foot 
problems are vascular in origin rather than the result of the 
injury in service.  This opinion was based on a review of the 
evidence of record and has considerable probative value in 
adjudicating the claim.  The physician was unable to find the 
documents in the record pertaining to a pes cavus deformity 
but noted that although the veteran did have a higher arch on 
the left than on the right, he did not consider it 
significant.  This comment is consistent with the remainder 
of the record, which contains no support for a conclusion 
that any present pes cavus deformity is related to the injury 
in service.  Neither the examiner nor a physician who 
subsequently prepared an addendum to the report responded to 
the RO's request for an opinion regarding the cause of 
causalgia.  However, this omission did not diminish the 
probative value of the report.  On further review of the 
record, the Board finds an opinion regarding causalgia is not 
necessary in view of the medical finding in the report of the 
1969 hospitalization at the Harford Hospital in 1969 that 
causalgia was the result of a pathological process that began 
with a postservice injury to the foot.  

On the basis of all of the evidence of record, the Board 
finds that a preponderance of the evidence is against a 
finding that the veteran has a chronic left foot disability 
in service as a result of trauma in service.  Accordingly, 
the benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2000).


ORDER

Service connection for a left foot disability is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


